Exhibit 10.8

FIRST AMENDMENT TO

CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 7,
2019, is entered into by and among BIOLASE, INC., a Delaware corporation
(“Borrower”), each of the undersigned financial institutions (individually each
a “Lender” and collectively “Lenders”) and SWK FUNDING LLC, a Delaware limited
liability company, in its capacity as administrative agent for the other Lenders
(in such capacity, “Agent”).

RECITALS

WHEREAS, Borrower, Agent and Lenders entered into that certain Credit Agreement
dated as of November 9, 2018 (as the same may be amended, modified or restated
from time to time, being hereinafter referred to as the “Credit Agreement”); and

WHEREAS, Borrower, Agent and Lenders desire to amend the Credit Agreement as set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

Definitions

1.1Capitalized terms used in this Amendment are defined in the Credit Agreement,
as amended hereby, unless otherwise stated.

ARTICLE II

Amendments to Credit Agreement

2.1Amendment to Section 1.1.  Effective as of the date hereof, the definition of
“Term Loan Commitment” in Section 1.1 of the Credit Agreement is hereby amended
and restated to read as follows:

“Term Loan Commitment means $15,000,000.”

2.2Amendment to Section 2.1.  Effective as of the date hereof, Section 2.1 of
the Credit Agreement is hereby amended and restated to read as follows:

“2.1Term Loan Commitments.

The Commitments of Lenders to make any Term Loan shall terminate concurrently
with the making the of such Term Loan.  The Term Loan is not a revolving credit
facility, and therefore any amount thereof that is repaid or prepaid by
Borrower, in whole or in part, may not be re-borrowed.”

 

--------------------------------------------------------------------------------

 

2.3Amendment to Section 2.2.  Effective as of the date hereof, Section 2.2 of
the Credit Agreement is hereby amended and restated to read as follows:

“2.2Loan Procedure.

(a)Borrower, Agent and Lenders hereby agree and acknowledge that, as of May 7,
2019, the outstanding principal balance of the Term Loan is $12,500,000.

(b)On or about May 7, 2019, Lenders shall make an additional term loan in the
original principal amount of $2,500,000, resulting in an aggregate outstanding
principal balance of the Term Loan of $15,000,000.  Upon the funding of such
additional term loan amount under this Section 2.2.2, Borrower shall pay to
Agent, for its own account, an origination fee in the amount of $37,500, which
origination fee shall be deemed fully earned and non-refundable as of the
funding of such subsequent term loan.  All such term loan advances described in
this Section 2.2 shall be deemed a single term Loan (each such loan,
individually and collectively, the “Term Loan”) which shall be in an aggregate
principal amount equal to the Term Loan Commitment.”

2.4Amendment to Section 2.7.  Effective as of the date hereof, Section 2.7 of
the Credit Agreement is hereby amended to add a new Section 2.7(c) thereto to
read as follows:

“(c)First Amendment Fee.  Upon the Termination Date, Borrower shall pay a
deferred amendment fee in relation to that certain First Amendment to this
Agreement (the “First Amendment Fee”) to Agent, for its own account, in an
amount equal to $150,000, which First Amendment Fee shall be deemed fully earned
and non-refundable on May 7, 2019.”

2.5Amendment to Section 7.13.1.  Effective as of the date hereof, Section 7.13.1
of the Credit Agreement is hereby amended and restated to read as follows:

“7.13.1   Consolidated Unencumbered Liquid Assets.

(a)         Not permit the Consolidated Unencumbered Liquid Assets as of any
date of determination to be less than $1,500,000.

(b)         Not permit the Consolidated Unencumbered Liquid Assets as of the
last day of any Fiscal Quarter to be less than the greater of (i) $1,500,000, or
(ii) Operating Burn for such Fiscal Quarter.

(c)         Notwithstanding the foregoing, in the event that the Aggregate
Revenue for the Fiscal Quarter ending September 30, 2019 is less than
$11,500,000 and the EBITDA of Borrower for such Fiscal Quarter is less than
–($1,000,000), then Sections 7.13.1(a) and (b) above shall each automatically be
amended, without the need for any further action by Agent or any Lender, to
replace each reference to “$1,500,000” with a reference to “$3,000,000 until
such time as Borrower shall have  issued (i) additional Equity Interests and/or
(ii) Subordinated Debt which in the aggregate results in gross cash proceeds to
Borrower of not less than $5,000,000, or any combination thereof, in each in
form and substance reasonably acceptable to Agent.”

2

 

--------------------------------------------------------------------------------

 

2.6Amendment to Section 7.13.3.  Effective as of the date hereof, Section 7.13.3
of the Credit Agreement is hereby amended and restated to read as follows:

“7.13.3  Minimum EBITDA.

Not permit the EBITDA of Borrower and its Subsidiaries for the consecutive month
period ending on the last Business Day of any Fiscal Quarter set forth in the
table below (designated by “Q” in the table below) to be less than the
applicable amount set forth in the table below for such period.

 

Minimum LTM EBITDA as of the end of:

Nine (9) month period ending Q2 2019

-($8,300,000)

Twelve (12) month period ending Q3 2019

-($10,000,000)

Twelve (12) month period ending Q4 2019

-($7,500,000)

Twelve (12) month period ending Q1 2020

-($7,000,000)

Twelve (12) month period ending Q2 2020

-($6,000,000)

Twelve (12) month period ending Q3 2020

-($5,000,000)

Twelve (12) month period ending Q4 2020

-($3,000,000)

Twelve (12) month period ending Q1 2021

-($1,500,000)

Twelve (12) month period ending Q2 2021

-($500,000)

Twelve (12) month period ending Q3 2021

$0

Twelve (12) month period ending Q4 2021 and each Fiscal Quarter thereafter

$1,000,000

 

2.7Amendment to Annex I.  Effective as of the date hereof, Annex I of the Credit
Agreement is hereby amended and restated to read as follows:

3

 

--------------------------------------------------------------------------------

 

ANNEX I

Commitments and Pro Rata Term Loan Shares

 

Lender

Commitment

Pro Rata Term Loan Share

SWK Funding LLC

$15,000,000

100%

 

ARTICLE III

Conditions Precedent and Post-Closing Obligations

3.1Conditions Precedent.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent in a manner satisfactory to
Agent, unless specifically waived in writing by Agent in its sole discretion:

(A).Agent shall have received this Amendment duly executed by Borrower.

(B).The representations and warranties contained herein and in the Credit
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct as of the date hereof, as if made on the date hereof, except for
such representations and warranties as are by their express terms limited to a
specific date.

(C).No Default or Event of Default under the Credit Agreement, as amended
hereby, shall have occurred and be continuing, unless such Default or Event of
Default has been otherwise specifically waived in writing by Agent.

(D).All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent; and Borrower shall
provide to Agent a Manager’s certificate with resolutions in form and substance
acceptable to Agent.

(E).Agent shall have received that certain Warrant to be issued on the date
hereof by Borrower in form and substance acceptable to Agent.

3.2Post-Closing Obligation.  In the event that the Aggregate Revenue for the
Fiscal Quarter ending June 30, 2019 is less than $12,500,000, then Borrower
shall have a shelf registration statement declared effective by the U.S.
Securities and Exchange Commission on or before September 30, 2019, on Form S-3,
if eligible, with a proposed maximum aggregate offering price of at least
$10,000,000 of equity or other subordinate capital.

4

 

--------------------------------------------------------------------------------

 

ARTICLE IV

Limited Waiver, Ratifications, Representations and Warranties

4.1Limited Waiver.  Borrower was in non-compliance with the requirement of
Section 7.13.1 of the Credit Agreement for the period ending March 31, 2019 and
the requirement of Section 7.13.3 of the Credit Agreement for the period ending
March 31, 2019, which failures constituted Events of Default under Section 8.1.4
of the Credit Agreement (the “Specified Non-Compliance Items Items”).  Agent, on
behalf of the Lenders, hereby waives the Specified Non-Compliance Items
effective as of the date hereof.  Except as specifically set forth above in
relation to the Specified Non-Compliance Items, nothing contained in this
Amendment or any other communication between Agent, any Lender, Borrower or any
other Loan Party shall be a waiver of any past, present or future
non-compliance, violation, Default or Event of Default of Borrower under the
Credit Agreement or any Loan Document.  Except as specifically set forth above
in relation to the Specified Non-Compliance Items, Agent and each Lender hereby
expressly reserves any rights, privileges and remedies under the Credit
Agreement and each Loan Document that Lender may have with respect to any
non-compliance, violation, Default or Event of Default, and any failure by Agent
or any Lender to exercise any right, privilege or remedy as a result of the
violations set forth above shall not directly or indirectly in any way
whatsoever either (i) impair, prejudice or otherwise adversely affect the rights
of Agent or any Lender, except as set forth herein, at any time to exercise any
right, privilege or remedy in connection with the Credit Agreement or any Loan
Document, (ii) amend or alter any provision of the Credit Agreement or any Loan
Document or any other contract or instrument or (iii) constitute any course of
dealing or other basis for altering any obligation of Borrower or any rights,
privilege or remedy of Agent or any Lender under the Credit Agreement or any
Loan Document or any other contract or instrument.  Nothing in this Amendment
shall be construed to be a consent by Agent or any Lender to any prior, existing
or future violations of the Credit Agreement or any Loan Document.

4.2Ratifications.  The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  Borrower, Lenders and Agent agree that the
Credit Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.  Borrower agrees that this Amendment is not intended to and shall not
cause a novation with respect to any or all of the Obligations.

4.3Representations and Warranties.  Borrower hereby represents and warrants to
Agent and Lenders that (a) the execution, delivery and performance of this
Amendment, any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action (as applicable)
on the part of Borrower and will not violate the organizational documents of
Borrower; (b) Borrower’s directors and/or managers have authorized the
execution, delivery and performance of this Amendment any and all other Loan
Documents executed and/or delivered in connection herewith; (c) the
representations and warranties contained in the Credit Agreement, as amended
hereby, and any other Loan Document are true and correct on and as of the date
hereof and on and as of the date of execution hereof as though made on and as of
each

5

 

--------------------------------------------------------------------------------

 

such date (except to the extent such representations and warranties expressly
relate to an earlier date); (d) except as it relates to the Specified
Non-Compliance Items, no Default or Event of Default under the Credit Agreement,
as amended hereby, has occurred and is continuing; (e) Loan Parties are in full
compliance in all material respects with all covenants and agreements contained
in the Credit Agreement and the other Loan Documents, as amended hereby; and (f)
except as disclosed to Agent, no Loan Party has amended its organizational
documents since the date of the Credit Agreement.

ARTICLE V

Miscellaneous Provisions

5.1Survival of Representations and Warranties.   All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.

5.2Reference to Credit Agreement.  Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.

5.3Expenses of Agent.  As provided in the Credit Agreement, Borrower agrees to
pay on demand all costs and expenses incurred by Agent, or its Affiliates, in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable fees and costs of legal counsel, and all costs and
expenses incurred by Agent and each Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the reasonable fees and
costs of legal counsel.  

5.4Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

5.5Successors and Assigns.  This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that no Loan Party may assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent.

6

 

--------------------------------------------------------------------------------

 

5.6Counterparts.  This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.  This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 5.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.

5.7Effect of Waiver.  No consent or waiver, express or implied, by Agent to or
for any breach of or deviation from any covenant or condition by Borrower shall
be deemed a consent to or waiver of any other breach of the same or any other
covenant, condition or duty.

5.8Headings.  The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

5.9Applicable Law.  THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING LAW)
AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS AMENDMENT
MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.

5.10Final Agreement.  THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY Borrower AND
AGENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first written above.

 

BORROWER:

 

 

BIOLASE., INC.,

 

A Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

/s/ John R. Beaver

 

 

 

 

 

Name:

 

John R. Beaver

 

Title:

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

AGENT AND LENDER:

SWK FUNDING LLC,

as Agent and a Lender

 

 

By:

SWK Holdings Corporation,

 

its sole Manager

 

 

 

 

 

 

 

 

 

By:

 

/s/ Winston Black

 

 

 

 

 

Name:

 

Winston Black

 

Title:

 

Chief Executive Officer and President

 

 